Citation Nr: 0835637	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder secondary to service-connected apical thickening of 
the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1957 to February 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

FINDINGS OF FACT

1.  The veteran currently suffers from major depressive 
disorder, single episode, moderate.

2.  Although not manifested during the veteran's active 
service or for many years thereafter, the veteran's major 
depressive disorder is related to his service- connected 
apical thickening of the lungs disability.  


CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder secondary to service connected apical thickening of 
the lungs have been met.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for major depressive disorder secondary to service 
connected apical thickening of the lungs disability.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection Legal Criteria

Service connection may be granted for any current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  The Court has 
held that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Here, the veteran is currently service connected for apical 
thickening of the lungs, as granted by an August 2003 rating 
decision, with an initial rating of 30 percent, effective 
February 25, 2003.  

The veteran contends that his service-connected lung 
condition has caused his depression.  The veteran states that 
he has been depressed concerning his health for quite some 
time, and that he was treated at a VA clinic for his 
depression.  He claims that he currently takes medication for 
his depression daily, as prescribed by a VA physician.  
Despite taking the medication, the veteran contends that he 
"stays depressed" over his health; he states that every 
time he has an x-ray he fears the worst and the results 
indicate that the scarring on his lung has increased in size.  
Along with the service-connected lung condition, the veteran 
notes several other nonservice-connected conditions which 
affect his health, to include arthritis and high blood 
pressure.  According to the veteran, his depression has 
greatly reduced his ability to work and enjoy activities.  He 
alleges that the scarring on his lungs has caused him much 
anguish and stress over the years.  He reports experiencing 
anxiety, shortness of breath, and worry as symptoms of his 
condition.

The veteran's service medical records are negative for 
depression.  VA treatment records, a VA examination report 
and a private psychological report detail the veteran's 
current psychological condition. 

In May 2002, the veteran was seen by VA for a psychology 
consultation.  During the consultation, the veteran 
complained of feelings as though "things are winding down."  
Specifically, the veteran reported feeling "down" about his 
health and how it has impacted his daily functioning.  He 
reported being most concerned about his chronic pain in his 
shoulder, joints, and back.  The veteran reported 
experiencing several symptoms of depression in the month 
preceding the consultation, to include dysphoric mood, 
increased fatigue, irritability, difficulty with 
concentration and decision-making, and feelings of guilt 
about complaining.  Additionally, the veteran reported a 
change in his work ethic, and described an increase in 
procrastination and lack of motivation to complete tasks.  
The veteran was diagnoised with major depressive disorder, 
single episode, moderate, and the VA examiner noted the 
veteran to have adjustment difficulties to several major 
events, e.g. retirement, and changes in physical health.  The 
VA examiner recommended that the veteran try a trial of anti-
depressant medication, and attend individual outpatient 
psychotherapy.

The veteran underwent a VA psychological examination in March 
2004.  The VA doctor indicated that he reviewed the veteran's 
claims file and noted a 30 percent disability rating for 
chronic bronchitis secondary to service-connected apical 
thickening of the lungs.  During the examination, the veteran 
reported suffering from depression for four to five years, 
which he attributed to worry about his pulmonary situation.  
The veteran reported that chest x-rays have shown increased 
scarring in his lungs and that this has caused him to worry 
about his health.  He informed the VA examiner that he had 
been prescribed anti-depression medication for his symptoms, 
but this had only helped "somewhat," as he still felt 
impaired by his symptoms.  The VA examiner noted his review 
of the veteran's claims file indicated that the veteran has 
also attributed his depression to his other medical problems 
and the amount of medication that he takes.  

Based on the results of the March 2004 psychological 
examination, the veteran was again diagnoised with major 
depressive disorder, single episode, moderate.  The VA 
examiner opined that it is more likely than not that the 
veteran's symptoms of apical thickening and scarring of his 
lungs contribute to his symptoms of depression.  The examiner 
estimated the veteran's concern regarding his pulmonary 
condition to contributes approximately 50 percent to his 
depression, with the remaining 50 percent due to genetic 
factors and difficulty with his other physical problems, i.e. 
mostly his arthritic pain and decreased functioning.  

Following the April 2004 rating decision denying his claim, 
the veteran underwent a private psychological examination 
preformed by W.H.E., Ph. D.  The veteran submitted a letter 
dated in July 2004 from Dr. W.H.E. regarding the examination.  
In the letter, Dr. W.H.E. indicated that the veteran came to 
him seeking an opinion about the "meaning" of the 
psychological diagnosis expressed in the March 2004 VA 
psychological examination report.  Following his evaluation 
of the veteran, Dr. W.H.E. concurred with the March 2004 VA 
diagnosis of major depressive disorder, single episode, 
moderate.  Although Dr. E. concurred with the VA examiner's 
opinion that the veteran's pulmonary condition, related 
physical limitation, and persistent worry all contribute to 
his symptoms of depression, Dr. W.H.E. believed that the 
veteran's concerns regarding his pulmonary condition 
contributed to his depression to a much greater degree than 
was revealed by the March 2004 evaluation.  It was Dr. 
W.H.E.'s opinion that the veteran's reported fears, worry and 
mental preoccupation concerning his pulmonary conditions, 
pulmonary symptoms, and their meaning to him significantly 
outweigh his concerns regarding his other medical conditions.  

In October 2004, the veteran submitted a letter in support of 
his claim for service connection.  In the letter, the veteran 
stated that his blood pressure has never been "that high" 
and that it is under control with medication.  He alleged 
that his hemorrhoids are no longer a problem due to recent 
surgery and that his arthritis is of the mild type, needing 
only an occasional ibuprofen.  The veteran claimed that he is 
only left with his depression caused by his lung problem; he 
asserted that his concern over his lung condition is the 
major cause of his depression.

Following a comprehensive consideration of the evidence of 
record, the Board determines that the criteria for service 
connection secondary to service-connected apical thickening 
of the lungs are satisfied.  The medical evidence shows that 
the veteran currently has a diagnosis of major depressive 
disorder, single episode, moderate, as indicated in all of 
the submitted psychological examination reports.  The medical 
evidence also indicates that the veteran's depression is 
caused, at least in part, by his anxiety and fears regarding 
his service-connected apical thickening lung disability.  
Based on the evidence, the Board finds that secondary service 
connection is warranted in this case, in accordance with 
Allen and the regulations set forth in 38 C.F.R. § 3.310 
(2007).   

The Board finds competent and probative the opinion provided 
in the March 2004 VA psychological examination report linking 
the veteran's depression to his lung condition, at least to a 
degree of 50 percent, and attributing the remaining 50 
percent to genetic factors and difficulty with other physical 
problems.  This examination report is deemed competent as the 
VA examiner reviewed the veteran's claims file, and provided 
a definitive opinion based on the examiner's clinical 
observations and the results of the veteran's clinical 
testing.  See Prejean  v. West, 13 Vet. App. 444, 448-49 
(2000).  That being said, the Board recognizes that the Court 
has held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In this case, the medical evidence 
indicates that the veteran's lung disorder contributes, at 
the very least, 50 percent to his depression.  In accordance 
with Mittleider, the Board must attribute the veteran's 
depressive disorder to his service-connected lung disability, 
given that the lung condition is at the very least an equal 
contributor to his depression.

Dr. W.H.E.'s opinion that the veteran's lung condition is an 
even greater contributor to his depression lends further 
support in favor of secondary service connection.  As 
indicated in the July 2004 letter, Dr. W.H.E. reviewed the 
March 2004 VA psychological examination report, as well as 
conducted his own separate psychological evaluation.  

The Court has determined that the Board may not rely upon its 
own unsubstantiated medical opinion to reject expert medical 
evidence in the record, but may instead only reject such 
evidence based upon other independent medical evidence.  
Shipwash v. Brown, 8 Vet. App. 218, 223 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no 
medical evidence to refute either opinion regarding the 
etiology of the veteran's depression, the Board finds that 
the evidence weighs in favor of the claim.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).  

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve any doubt regarding to 
what extent the veteran's depression is caused by his 
service-connected lung disability.  However, under the 
benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with resolution of all doubt in the veteran's favor, the 
Board finds that the veteran has satisfied his burden of 
showing that he suffers from a major depressive disorder 
disability secondary to his service-connected apical 
thickening of the lungs disability.  

ORDER

Service connection for major depressive disorder secondary to 
service connected apical thickening of the lungs disability 
is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


